                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.19-cv-00200-VKD
                                                          Plaintiff,
                                   9
                                                                                             ORDER DIRECTING DEFENDANT TO
                                                   v.                                        SHOW CAUSE RE SANCTIONS
                                  10

                                  11     SUI PING KWONG MOCK,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             On June 27, 2019, the Court issued an order directing the parties to show cause why this

                                  15   action, including all cross-claims, should not be dismissed. Dkt. No. 19. That order is hereby

                                  16   discharged as to plaintiff Scott Johnson.

                                  17             However, defendant Sui Ping Kwong Mock did not file a written response to the June 27,

                                  18   2019 order and did not appear at the July 9, 2019 show cause hearing, as ordered. Accordingly,

                                  19   defense counsel, Judy Tsai, shall appear before the Court on July 23, 2019, 10:00 a.m., Courtroom

                                  20   2, Fifth Floor, United States District Court, 280 South First Street, San Jose, California, and show

                                  21   cause why she, or her client (or both) should not be sanctioned for failure to comply with court

                                  22   orders.

                                  23             IT IS SO ORDERED.

                                  24   Dated: July 9, 2019

                                  25

                                  26
                                                                                                     VIRGINIA K. DEMARCHI
                                  27                                                                 United States Magistrate Judge
                                  28
